See White v. Jackson , 865 F.3d 1064, 1075 (8 th Cir. 2017) (stating that an official capacity claim

against an individual is actually a claim against the governmental entity that employs the

individual). However, plaintiff had failed to state a municipal liability claim. See Marsh v. Phelps

Cty., 902 F.3d 745, 751 (8 th Cir. 2018) (recognizing "claims challenging an unconstitutional policy

or custom, or those based on a theory of inadequate training, which is an extension of the same").

       On November 20, 2019, the Court granted plaintiffs motion for leave to proceed in forma

pauperis and assessed an initial partial filing fee of $18.52. Plaintiff was ordered to pay the initial

partial filing fee within thirty days. The Court also directed plaintiff to file an amended complaint,

according to the instructions set forth in the order. To aid plaintiff in filing an amended complaint,

the Court directed the Clerk of Court to send him a copy of the Court' s prisoner civil rights form.

Plaintiff was given thirty days in which to file his amended complaint. He was advised that failure

to submit an amended complaint would result in the dismissal of his case without prejudice and

without further notice. The amended complaint was due by December 20, 2019.

       Plaintiffs thirty-day period in which to file an amended complaint and pay the initial

partial filing fee has expired. Indeed, the Court has given plaintiff significantly more than thirty

days in which to respond. However, plaintiff has not submitted an amended complaint or filed a

motion with the Court seeking an extension of time. Under Rule 41 (b ), an action may be dismissed

for failure to comply with a court order. See Fed. R. Civ. P. 41(b). See also Brown v. Frey, 806

F.2d 801 , 803 (8 th Cir. 1986) (stating that district court may dismiss a prose litigant' s action for

failure to comply with a court order on its own initiative). Because plaintiff has not complied with

the Court' s November 20, 2019 order, his action will be dismissed without prejudice.

       Accordingly,




                                                   2
       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for failure

to comply with the Court' s order of November 20, 2019. See Fed. R. Civ. P. 41(b). A separate

order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that this dismissal will not constitute a "strike" under 28

U.S.C. § 1915(g).

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this QI ~l day of ,   le Dl dC! ,: ]   , 2020.




                                                    STEPfIENN.LIMBf\UGH,JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                    3
